--------------------------------------------------------------------------------

Exhibit 10.14


UROPLASTY, INC.
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the "Agreement") is made and entered into effective
the 11th day of February, 2013, between Uroplasty, Inc., a Minnesota
corporation, located at 5420 Feltl Road, Minnetonka, Minnesota, 55343
(hereinafter referred to as the "Company") and Darin Hammers, who resides at
4934 Brendlynn Dr., Suwanee, GA 30034 (hereinafter referred to as "Employee").
 
WHEREAS, Uroplasty is a medical device company that develops, manufactures and
markets innovative, proprietary products for the treatment of voiding
dysfunctions; and
 
WHEREAS, the Company and the Employee desire to set forth in this Agreement the
terms under which Employee will serve as Vice President—Sales of the Company.
 
NOW, THEREFORE, the parties agree as follows.
 
1.              EMPLOYMENT. The Company hereby employs Employee as Vice
President— Sales of the Company and Employee accepts such employment and agrees
to serve the Company with undivided loyalty and to the best of his ability
promote the interests and business of the Company and to devote his full
business time, energy and skill to such employment.
 
2.              DUTIES AND POWERS.
 
(a)            Employee shall report to the President and Chief Executive
Officer of the Company.
 
(b)            Employee shall perform such duties as a Vice President—Sales
would customarily perform and such other duties as may be assigned to him from
time to time by the President and Chief Executive Officer. Employee shall
initially perform such duties out of his office in Atlanta, Georgia, but with
the expectation that he would relocate and work from the Company's principal
offices in Minnetonka, Minnesota as soon as practical and in any event by
February 11, 2015.
 
3.             TERM. The term of this Agreement shall commence on February 11,
2013, and shall continue indefinitely, until such time, if any, that this
Agreement is terminated pursuant to Section 10 herein.
 
4.             BASE SALARY. The Company shall pay to Employee a base salary of
Two Hundred Twenty Thousand Dollars ($220,000) per year, which shall be paid in
installments at least twice per month, and such amount shall be adjusted at
least on an annual basis beginning June 2014 pursuant to the mutual agreement of
the Company and Employee.
 
5.             BONUS. Employee shall be entitled to participate in the annual
cash incentiveprogram established by the Board of Directors, starting with the
year ending March 31, 2014. For the year ending March 31, 2014, such bonus
program shall include provisions substantially equivalent to the attached
Exhibit A, and thereafter shall be as established by the Company's Board of
Directors consistent with the program for other executive officers and
consistent with Employee's position.

--------------------------------------------------------------------------------

6.              OPTIONS. Employee shall be granted an option to purchase 100,000
shares of the Company's common stock with an exercise price equal to the last
sale price of such Common Stock as quoted on the Nasdaq on February 11, 2013,
such option to have a term of seven years and to not be exercisable on the date
of grant, but to become exercisable with respect to 33,333 shares on February
11, 2014, with respect to an additional, cumulative 33,333 shares on February
11, 2015, and with respect to a final, cumulative 33,334 shares on February 11,
2016, provided that the Employee remains an employee of the Company on such
dates, and shall have other provisions, including provisions relating to the
acceleration of such vesting in the event of a Change of Control, as are
contained in the Company's 2006 Amended Stock and Incentive Plan and form stock
option agreement.
 
7.              FRINGE BENEFITS. During the term of Employee's employment with
the Company, the Company shall provide to Employee the right to participate in
all fringe benefits and perquisite and benefits programs as are made available
to employees or executives of the Company from time to time, including, without
limitation, health-care coverage provided by the Company or a third party under
contract with the Company, and three weeks per year paid vacation.
 
8.              REIMBURSEMENT OF BUSINESS EXPENSES. The Company shall reimburse
Employee for the reasonable and necessary expenses incurred in connection with
the performance of him duties in accordance with the policies and procedures of
the Company governing such expenses, upon presentation of appropriate vouchers
for said expenses.
 
9.             CONFIDENTIALITY AGREEMENT. Employee confirms that he executed
that certain Employee Confidentiality, Inventions, Non-Solicitation and
Non-Compete Agreement dated as of February 11, 2013, (the "Confidentiality
Agreement") and that such Confidentiality Agreement is, and shall remain
effective.
 
10.          TERMINATION. Employee's employment with the Company may be
terminated by the Company or Employee, with or without Cause, upon thirty (30)
days' written notice to the other party. Such employment may also be terminated
immediately by the Company by written notice to Employee for the following
events which would constitute "Cause": (a) Employee is convicted of a felony,(b)
Employee has committed any theft or fraudulent act or has acted dishonestly with
respect to any business of the Company, (c) Employee has engaged in substance
abuse, or (d) Employee has breached any agreement made between Employee and the
Company, including, without limitation, the Confidentiality Agreement. In no
event shall termination for Cause be based solely on Employee's employment
performance.
2

--------------------------------------------------------------------------------

11.          SEVERANCE PAYMENT. if the Company, its successors or assigns,
terminates Employee's employment under this Agreement without Cause, the
Company, or such successors or assigns, shall pay to Employee (i) an amount
equal to six times his monthly base salary if such termination occurs prior to
February 11, 2014 and there has been no Change in Control, and (ii) an amount
equal to twelve times his monthly base salary if such termination occurs either
(x) after a Change in Control or (y) on or after February 11, 2014; provided,
however, that the Company shall have no obligation to make such payments if
Employee breaches any term or provision of the Confidentiality Agreement.
Severance payments shall be made monthly after such termination in an amount
equal to Employee's monthly salary until the full amount of severance has been
paid, provided, however, that if, and to the extent, that any such payments
would constitute non-qualified deferred compensation under Section 409A of the
internal Revenue Code of 1986, as amended, such payments shall be made in lump
sum. For purposes of this Section 10, "Change in Control" shall be deemed to
occur as of the first day after the date hereof that any one or more of the
following conditions is satisfied:
 
(i)      any person or entity, or group of persons or entities acting together,
other than the Company or an employee benefit plan of the Company, acquires
directly or indirectly the beneficial ownership (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of any voting
security of the Company and, immediately after such acquisition, such person,
entity or group is, directly or indirectly, the beneficial owner of voting
securities representing a majority of the total voting power of all of the
then-outstanding voting securities of the Company and has a larger percentage of
voting securities of the Company than any other person, entity or group holding
voting securities of the Company;
 
(ii)     the following individuals no longer constitute a majority of the
members of the Board: (A) Thomas Jameson, Lee Jones, David Kaysen, Robert Kill,
Patrick Maxwell, James Stauner and Sven Wehrwein (the "Original Directors"); (B)
the individuals who thereafter are elected to the Company's Board of Directors
and whose election, or nomination for election, to the Board of Directors was
approved by a vote of at least a majority of the Original Directors then still
in office (such directors becoming "Additional Original Directors" immediately
following their election); and (C) the individuals who are elected to the Board
of Directors and whose election, or nomination for election, to the Board of
Directors was approved by a vote of at least a majority of the Original
Directors and Additional Original Directors then still in office (such directors
also becoming "Additional Original Directors" immediately following their
election);
 
(iii)   the shareholders of the Company approve a merger, consolidation,
recapitalization or reorganization of the Company, or a reverse stock split of
outstanding voting securities, other than any such transaction which results in
at least a majority of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after such
transaction being beneficially owned by at least a majority of the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or
3

--------------------------------------------------------------------------------

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
a substantial portion of the Company's assets (i.e., 50% or more of the total
assets of the Company).
 
12.          SEVERABILITY. If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, invalid or unenforceable,
such provision shall be construed and enforced as if it had been more narrowly
drawn so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement.
 
13.          ATTORNEYS' FEES AND COSTS. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which he or it may be entitled.
 
14.          WAIVER OF BREACH. Any waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of a provision of this Agreement.
 
15.          AMENDMENT. This Agreement may be amended only in writing, signed by
both parties.
 
16.          ENTIRE AGREEMENT. This Agreement contains the entire understanding
of the parties with regard to all matters contained herein. Other than those
agreements referred to in this Agreement, there are no other agreements,
conditions or representations, oral or written, expressed or implied, with
regard thereto. This Agreement supersedes all prior agreements, if any, relating
to the employment of Employee by the Company.
 
17.          BINDING EFFECT. This Agreement is and shall be binding upon the
heirs, personal representatives, legal representatives, successors and assigns
of the parties hereto; provided, however, Employee may not assign this
Agreement.
 
18.          NO THIRD PARTY BENEFICIARIES. Nothing herein expressed or implied
is intended or shall be construed as conferring upon or giving to any person,
firm or corporation other than the parties hereto any rights or benefits under
or by reason of this Agreement.
 
19.          NOTICES. Any notice to be given under this Agreement by either
Employee or the Company shall be in writing and shall be effective upon personal
delivery, or delivery by mail, registered or certified, postage prepaid with
return receipt requested. Mailed notices shall be addressed to the party at the
address set forth at the beginning of this Agreement, but each party may change
its or him address by written notice in accordance with this paragraph. Notice
delivered personally shall be deemed given as of actual receipt and mailed
notices shall be deemed given as of three business days after mailing.
4

--------------------------------------------------------------------------------

20.          COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same agreement.
 
21.          GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Minnesota, without giving effect to
conflict of law principles contained therein. The venue for any action hereunder
shall be in the State of Minnesota, whether or not such venue is or subsequently
becomes inconvenient, and the parties consent to the jurisdiction of the courts
of the State of Minnesota, County of Hennepin, and the U.S. District Court,
District of Minnesota.
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above:
 
                                                                                        

UROPLASTY, INC.   EMPLOYEE:   By:
/s/ David B. Kaysen
By:
/s/ Darin Hammers
David B. Kaysen
Darin Hammers
President and Chief Executive Officer
 




--------------------------------------------------------------------------------

EXHIBIT A
 
EXECUTIVE INCENTIVE PLAN FOR 2014 FOR
 
DARIN HAMMERS (EMPLOYEE)
 
Target Objectives for United States Sales Revenue, Operating Income, and United
States Urgent PC Sales Revenue for the year starting April 1, 2013 and ending
March 31, 2014 ("Fiscal 2014") shall be as established by the Company's Board of
Directors for the incentive plan for all executive officers.
 
1. Employee shall be eligible to earn a base bonus for Fiscal 2014 equal to 40%
of base salary ($88,000) if all bonus objectives are met at Target. Of such
bonus objectives:
 

· 60% to 80% will be based upon the Company's United States Sales Revenue in
Fiscal 2014

 

· 20% to 40% will be based upon the Company's Operating Income in Fiscal 2014 or
individual performance objectives, or on some combination of Operating Income
and individual performance objectives.

 

· No bonus will be earned based upon United States Sales Revenue, or Operating
Income in Fiscal 2014 unless the Company achieves at least 95% of the Target
United States Sales Revenue or 95% of Operating Income.

 

· The Employee will be entitled to 20% multiplied by the percentage of his
targeted bonus attributable to the financial measure, and multiplied by his
bonus target, if the Company achieves 95% of targeted United States Sales
Revenue or Operating Income in Fiscal 2014 and 60% multiplied by such amounts if
the Company achieves 110% of targeted United States Sales Revenue or Operating
Income in Fiscal 2014, but will not be entitled to any extra base bonus for
performance over 110%.

 
2. Employee shall be eligible for a special incentive bonus, in addition to the
base bonus set forth above, if the Company generates United States Urgent PC
Sales Revenue in Fiscal 2014 that exceeds 110% of targeted United States Urgent
PC Sales Revenue in Fiscal 2014. Such special incentive bonus shall be equal to
$5,000 for each one percent of targeted United States Urgent PC Sales Revenue by
which actual United States Urgent PC Sales Revenue exceeds 110% of targeted
United States Urgent PC Sales Revenue, up to a maximum of $50,000, plus an
additional $50,000 if actual United States Urgent PC Sales Revenue meets or
exceeds 120% of targeted United States Urgent PC Sales Revenue.
 
 

--------------------------------------------------------------------------------